DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The Supplemental Amendment of 06/28/2022 has been entered as it places the application in condition for allowance.  37 CFR 1.111(a)(2)(B),(C).
Applicant’s arguments, see page 1 of Remarks, filed June 28, 2022, with respect to claims 1, 21 have been fully considered and are persuasive.  Notably, Applicant has incorporated the previously-indicated allowable subject matter into, respectively, independent claims 1, 21. The previous rejections under 35 U.S.C. §102, §103, and §112 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peyton Guest (Reg. No. 80,301) on June 29, 2022.
The application has been amended as follows: 
A) Claim 1, first page, last line, the phrase “plurality of inductors,” is amended to: —plurality of inductors[[,]];— (i.e., the comma is changed to a semi-colon).
B) Claim 21, line 12, the phrase “connection,” is amended to: —connection[[,]];— (i.e., the comma is changed to a semi-colon).

Reasons for Allowance
Claims 1, 3, 4, 6-8, and, including the amendments made in the Supplemental Amendment of 06/28/2022 and hereinabove, are allowed.
The reasons for allowance were previously indicated in the Non-Final Office Action of 12/24/2021.  However, for completeness, an examiner’s statement of reasons for allowance is repeated herein.
Regarding claims 1, 21, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an electrical system for a wind turbine, wherein the generator housing is coupled to a bedplate support frame of the wind turbine, wherein the bedplate support frame defines a recess between the generator housing and a surface of the bedplate support frame, wherein the at least one electrical subsystem assembly is positioned at least partially within the recess.
Regarding claims 3, 4, 6-8, they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
June 29, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832